Citation Nr: 1736853	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a schedular rating in excess of 10 percent for limitation of flexion due to right knee degenerative joint disease (DJD).

2. Entitlement to a schedular rating in excess of 30 percent for limitation of extension due to right knee DJD.

3. Entitlement to an extraschedular rating for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in June 2015 and a transcript of the hearing has been associated with the claims file.

These matters were previously before the Board in April 2017, at which time the Board remanded the claims for additional development.

In a July 2017 rating decision the RO increased limited extension due to right knee DJD from 0 percent to 30 percent effective May 5, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

With regard to the Veteran's claims for a schedular rating in excess of 10 percent for limitation of flexion due to right knee DJD, and a schedular rating in excess of 30 percent for limitation of extension due to right knee DJD, in June 2016, the U.S. Court of Appeals for Veterans Claims (CAVC) remanded the Veteran's claims based on Joint Motion for Partial Remand citing the January 2016 examination as inadequate for failing to address the Veteran's functional loss due to pain in his right knee during range of motion testing.  Specifically, the examiner did not attempt to quantify or make any findings as to the degree of loss in range of motion that was due to pain or state at what point during the range of motion the Veteran experienced such pain and functional loss.

In April 2017, the Board remanded the Veteran's claims to obtain a new VA examination which included the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The remand instructions again specifically asked that the examiner report range of motion, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss, and indicate at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Also, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination.  The May 2017 VA examiner noted pain on examination causing functional loss; however, the examiner did not attempt to quantify or make any finding as to the degree of loss in range of motion that was due to pain or state at what point during the range of motion the Veteran experienced such pain and functional loss.  Accordingly, the Board finds that the May 2017 opinion is inadequate and that there has not been substantial compliance with the April 2017 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  Thus, another opinion must be obtained on remand.

Additionally, the examiner was also asked to provide an opinion as to the range of motion throughout the appeal period (since January 2013) of the right knee in active motion, passive motion, weight-bearing, nonweight-bearing, and with the range of the opposite undamaged joint.  The May 2017 VA examiner noted pain on active, passive, weightbearing, and non-weightbearing,  however, the examiner did not give an opinion as to the corresponding ranges of motion.

With regard to the Veteran's claim for an extraschedular rating for a service-connected right knee disability, the claim is inextricably intertwined with the claims for increased ratings for limitation of flexion and extension due to right knee DJD.  Therefore, the claim for an extraschedular rating must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Finally, updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right knee disability.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The examiner should record the full history of the identified right knee disability, including the Veteran's competent account of his symptoms.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  It should be indicated at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2013) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Review whether referral for extraschedular consideration is warranted.  

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

